UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF COLUMBIA

                                                                     )
JULIE ELICE FONTAINE,                                                )
                                                                     )
                             Plaintiff,                              )
                                                                     )
                             v.                                      )       Civil Action No. 13-cv-1638 (KBJ)
                                                                     )
BANK OF AMERICA, N.A., et al.,                                       )
                                                                     )
                                                                     )
                             Defendants.                             )
                                                                     )

                                                               MEMORANDUM OPINION

              Plaintiff Julie Elice Fontaine (“Plaintiff” or “Fontaine”), who is proceeding pro

se, filed a complaint against five defendants—Bank of America, N.A., The Bank of

New York Mellon, MERSCORP Holdings, Inc., ReconTrust Company, N.A., and Blank

Rome, LLP (together, “Defendants”)—challenging the foreclosure of her property

located at 909 Glendora Drive, Oceanside, CA 92057 (the “Property”). (See Compl.,

ECF No. 1; Ex. 1 to Compl., ECF No. 1-1, at 2.) Fontaine filed the instant action in

federal court after the California Superior Court apparently considered and ratified state

foreclosure proceedings with respect to the Property. 1 Fontaine’s two-count complaint

(which is 57 pages in length and largely unintelligible) appears to allege that

Defendants’ handling of the mortgage Note was unlawful and violated her rights, and

also that Defendants’ foreclosure of the Property was fraudulent, illegal, and violated a

consent decree issued in United States v. Bank of America, No. 12-361 (D.D.C. Apr. 4,

                                                            
1
  Fontaine’s complaint does not contain specific allegations related to the state court’s ratification of
the foreclosure; it makes only the general assertion that the “the Superior Court in California” was
involved in the foreclosure proceedings. (Compl. ¶ 23; see also id. ¶ 26 (referring to the action of “the
local courts”).)

                                                                         1
 
2012). Based on these allegations of fact, Fontaine requests a cease and desist order to

enjoin the foreclosure sale (id. ¶ 89), and she also seeks monetary relief for intentional

infliction of emotional distress (id. ¶ 84) and the alleged violation of her right to due

process (id. ¶ 79).

       Defendants have filed motions to dismiss the complaint in its entirety. (See Non-

Lawyer Defs.’ Mot. to Dismiss Pl.’s Compl. (“Defs.’ Mot.”), ECF No. 6; Mot. to

Dismiss Filed by Def. Blank Rome, LLP (“Blank Rome Mot.”), ECF No. 8.)

Defendants offer a number of reasons for dismissal, including (1) lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1) (see Stmt. of P&A in Supp.

of Mot. to Dismiss Pl.’s Compl. (“Defs.’ Mem.”), ECF No. 6-1, at 5-6; Mem. of P&A in

Supp. of Mot. to Dismiss Filed by Def. Blank Rome, LLP (“Blank Rome Mem.”), ECF

No. 8-1, at 3-4); (2) lack of personal jurisdiction under Rule 12(b)(2) (see Defs.’ Mem.

at 5); (3) improper venue under Rule 12(b)(3) (see Blank Rome Mem. at 4); and (4)

failure to state a claim upon which relief may be granted under Rules 8(a) and 12(b)(6)

(see Defs.’ Mem. at 6-9; Blank Rome Mem. at 4-6). Because this Court concludes that

it lacks subject matter jurisdiction to entertain a challenge to state court determinations

with respect to foreclosure proceedings, the instant complaint must be dismissed, and

this Court need not evaluate Defendants’ myriad other reasons for seeking dismissal of

the complaint. See Schmidt v. U.S. Capitol Police Bd., 826 F. Supp. 2d 59, 64 (D.D.C.

2011) (a district court “must first examine [a] Rule 12(b)(1) challenge[ ]” because “if it

must dismiss the complaint for lack of subject[-]matter jurisdiction, the accompanying

defenses and objections become moot and do not need to be determined” (internal

quotation marks and citations omitted)); see also Gen. Motors Corp. v. EPA, 363 F.3d
2
 
442, 448 (D.C. Cir. 2004) (“As a court of limited jurisdiction, we begin, and end, with

an examination of [ ] jurisdiction.” (citation omitted)).


    I.      LEGAL STANDARD

         When determining whether a case should be dismissed for lack of subject matter

jurisdiction under Rule 12(b)(1), the court must accept as true all of the factual

allegations in the complaint and draw all reasonable inferences in favor of the plaintiff,

Brown v. District of Columbia, 514 F.3d 1279, 1283 (D.C. Cir. 2008), but it need not

“accept inferences unsupported by the facts alleged or legal conclusions that are cast as

factual allegations[,]” Rann v. Chao, 154 F. Supp. 2d 61, 64 (D.D.C. 2001) (citation

omitted); Speelman v. United States, 461 F. Supp. 2d 71, 73 (D.D.C. 2006) (same). It is

well established that the plaintiff bears the burden of establishing jurisdiction by a

preponderance of the evidence. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992); Halcomb v. Office of the Senate Sergeant-at-Arms of the U.S. Senate, 209 F.

Supp. 2d 175, 176 (D.D.C. 2002). Consequently, when it comes to Rule 12(b)(1), it is

“‘presumed that a cause lies outside [the federal courts’] limited jurisdiction,’ unless

the plaintiff establishes by a preponderance of the evidence that the Court possesses

jurisdiction[.]” Muhammed v. FDIC, 751 F. Supp. 2d 114, 118 (D.D.C. 2010) (first

alteration in original) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
375, 377 (1994)).

         Although pro se complaints must be liberally construed, see Haines v. Kerner,

404 U.S. 519, 520 (1972); United States v. Byfield, 391 F.3d 277, 281 (D.C. Cir. 2004),

this “benefit is not, however, a license to ignore the Federal Rules of Civil Procedure.”

Sturdza v. United Arab Emirates, 658 F. Supp. 2d 135, 137 (D.D.C. 2009) (citation


                                             3
 
omitted). Rather, even a pro se plaintiff must meet his burden of proving that the Court

has subject matter jurisdiction over the claims. See, e.g., Glaviano v. JP Morgan Chase

Bank, N.A., No. 13-2049, 2013 WL 6823122, at *2 (D.D.C. Dec. 27, 2013) (dismissing

pro se complaint for lack of subject matter jurisdiction); Green v. Stuyvesant, 505 F.

Supp. 2d 176, 177 (D.D.C. 2007) (dismissing pro se complaint for lack of subject

matter jurisdiction).


    II.      ANALYSIS

          This Court lacks subject matter jurisdiction over Fontaine’s claims because, as

bottom, the instant complaint seeks to challenge decisions that, according to Plaintiff,

the California state courts have already rendered. (See, e.g., Compl. ¶¶ 1B, 11, 12, 23,

84 (referencing the California Superior Court’s decisions allowing Defendants to

foreclose on Fontaine’s property).) Under the Rooker-Feldman abstention doctrine,

federal district courts cannot exercise jurisdiction over actions that request what is

essentially “appellate review of the state judgment in a United States district court,

based on the losing party’s claim that the state judgment itself violates the loser’s

federal rights.” Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994) (citations

omitted); see also Gray v. Poole, 275 F.3d 1113, 1119 (D.C. Cir. 2002) (“The Rooker-

Feldman doctrine prevents lower federal courts from hearing cases that amount to the

functional equivalent of an appeal from a state court.” (citations omitted)).

Accordingly, as a result of this doctrine, district courts lack “authority to review final

judgments of a state court in judicial proceedings, or to decide federal constitutional

claims that are so inextricably intertwined with the state court decision that the district

court is in essence being called upon to review the state-court decision.” Glaviano,


                                               4
 
2013 WL 6823122, at *2 (internal quotation marks omitted) (quoting Feldman, 460 U.S.

at 482).

       The facts of the instant case are reminiscent of Glaviano v. JP Morgan Chase

Bank, N.A., No. 13-2049, 2013 WL 6823122 (D.D.C. Dec. 27, 2013)—a recent case in

this district that was dismissed for lack of jurisdiction after application of abstention

principles—and compel the same result. The Glaviano plaintiffs, who had taken out a

mortgage loan to finance certain property, filed a complaint that challenged the

defendants’ foreclosure of the property on the grounds that the defendants did not have

possession of the mortgage Note and thus did not have standing to foreclose. The

plaintiffs argued that the foreclosure violated both their Constitutional rights and the

Consent Orders issued in United States v. Bank of America, No. 12-361 (D.D.C. Apr. 4,

2012), and requested a cease and desist order to enjoin the foreclosure proceedings.

Glaviano, 2013 WL 6823122, at *1 & n.1. The Glaviano court dismissed the complaint

on the grounds that it lacked jurisdiction over plaintiffs’ claims because the plaintiffs

were essentially “ask[ing] the federal district court to review state court rulings” and to

prevent a foreclosure that the state court had already ratified. Id. at *2 (citing Tremel v.

Bierman & Geesing, LLC, 251 F. Supp. 2d 40, 45-46 (D.D.C. 2003)). Similarly, other

cases in this district have involved mortgagor-plaintiffs seeking to prevent foreclosures

state courts have ordered, and their complaints have been dismissed under Rooker-

Feldman. See, e.g., Tremel, 251 F. Supp. 2d at 45-46; Liebman v. Deutsche Bank Nat’l

Trust Co., No. 13-1392, 2014 WL 526712, at *4 (D.D.C. Feb. 11, 2014); Davenport v.

Dore, No. 13-1007, 2013 WL 3438482, at *1-2 (D.D.C. July 9, 2013); Hunter v. U.S.

Bank Nat’l Ass’n, 698 F. Supp. 2d 94, 100 (D.D.C. 2010). This Court finds no reason



                                             5
 
to depart from the reasoned judgment and collective wisdom of the many prior judges in

this district who have considered this issue. Consequently, to the extent that the

California courts have already ratified the foreclosure proceedings that Fontaine now

seeks to challenge, this Court concludes that the Rooker-Feldman doctrine renders it

without subject matter jurisdiction to review the instant complaint.

              Accordingly, Defendants’ motions to dismiss are GRANTED, and the instant

complaint will be dismissed in its entirety for lack of jurisdiction. 2 A separate order

consistent with this opinion will follow.


DATE: May 16, 2014                                                 Ketanji Brown Jackson
                                                                   KETANJI BROWN JACKSON
                                                                   United States District Judge




                                                            
2
 Because the Court finds it does not have jurisdiction over Fontaine’s claims, it declines to reach
Defendants’ remaining arguments for dismissal, as previously noted.



                                                               6